DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (R.C.E.) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.

Response to Amendment
This Non-Final Office Action is in response to the Amendment filed December 30, 2021 accompanying the R.C.E., which was filed in response to the Final Office Action of June 30, 2021.
The drawing and specification objections are withdrawn in view of the drawing and specification amendments filed December 30, 2021.  All of the claim objections except for the first objection to Claim 7 made in the Final Office Action of June 30, 2021 are withdrawn in view of the amendments to the claims.  The first objection to Claim 7 made in the Final Office Action is maintained as explained below.
The 35 U.S.C. §112(b) rejections of Claims 1-5 and 7-11 are withdrawn in view of the amendments to Claims 1, 3-5 and 7-11 and the cancellation of Claim 2.  The first and second grounds of rejection of Claim 6 under 35 U.S.C. §112(b) are also withdrawn in view of the amendments to Claim 6.  However, the third ground for rejecting Claim 6 under 35 U.S.C. §112(b) (see numbered paragraph 20 of the Final Office Action of June 30, 2021) is maintained as explained below.
The 35 U.S.C. §112(d) rejection of Claim 2 is withdrawn in view of cancellation of Claim 2.

Claim Objections
Claim 7 is objected to because of the following informalities: The phrase “at least one speed-controlled internal gear pump for supplying oil to the at least on main cylinder” is recited twice in lines 4-6 of Claim 7, the second instance occurring right after the first instance.  This appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “conventional” in Claims 6, 10 and 11 is a relative term which renders the claim indefinite.  The term “conventional” is not defined by the claim, the specification does not provide a standard for ascertaining what a “conventional” axial piston pump is, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 6, 10 and 11 are further rejected under 35 U.S.C. §112(b) as being indefinite for claiming a percentage relationship with “conventional axial piston pumps” when the meaning of “conventional axial piston pumps” may change over time, resulting in the comparison changing over time, thus   There is no way to know what might be less than the pulsation of an axial piston pump because the claim requires a comparison to something that has not been positively recited in the claim.  Therefore, it cannot be determined what might be less than the pulsation of an axial piston pump.  THE LEVEL OF UNCERTAINTY AS TO HOW TO PROPERLY INTERPRET THE LIMITATIONS OF THESE CLAIMS WOULD REQUIRE CONSIDERABLE SPECULATION AND ASSUMPTIONS TO DETERMINE THE SCOPE OF THE CLAIMS.  AND, THEREFORE IT WOULD BE IMPROPER TO REJECT THESE CLAIMS BASED UPON PRIOR ART AT THIS TIME.  SEE M.P.E.P. §2173.06,II.

Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered but are unpersuasive.  Applicant argues, starting at the next-to-last paragraph of the third page of the Remarks section of the Amendment, the combined prior art fails to teach a hydraulic cylinder and/or an electric motor that positions the male die with respect to the female die and a speed-controlled internal gear pump that only interacts with the main cylinder such that the main pressing force is applied to the male die by the hydraulic oil forcing the main cylinder to slidably move the male die towards the female die.  Examiner respectfully disagrees.
As was pointed out in the rejection of Claim 1 in the Final Office Action of June 30, 2021, ¶[0007] of U.S. Patent Application Publication No. US 2015/0040635 A1 by Frehe et al. (hereinafter FREHE) discloses this claim language without specifically mentioning the type of hydraulic pump used.  Specifically, the first four lines of ¶[0007] states “As soon as the billet support and the press piston have been moved into their end positions, the electromotive drive is deactivated, and the apparatus is switched to hydraulic operation.”  This disclosure clearly discloses how the apparatus is only switched to hydraulic operation until after the electric motors (12 and 13 in Fig. 8a) have moved the billet support (7 
Applicant next argues, starting at the paragraph which spans from the bottom of the third to the top of the fourth page of the Remarks section, that FREHE is silent regarding, specifically, speed-controlled internal gear pumps, Truniger (understood as referring to U.S. Patent No. 6,379,119 B1 to Truninger (hereinafter TRUNINGER)) only discloses a pump driven by a variable speed electric motor, and the combination fails to teach that specifically a speed-controlled internal gear pump only interacts with the main cylinder without any further action by the hydraulic cylinder or electric motor.  Examiner respectfully disagrees.
As was pointed out in the rejection of Claim 1, in the Final Office Action of June 30, 2021, TRUNINGER teaches using variable speed electric motors to drive hydraulic pumps and specifically mentions internal gear pumps at col. 11, lines 11-33 as a type of pump being driven.  Therefore, the prior art does disclose and teach the claim language at issue.
Accordingly, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0040635 of Frehe et al. (hereinafter FREHE) in view of U.S. Patent No. 6,379,119 to Truninger, hereinafter TRUNINGER.
Regarding Claim 1, FREHE discloses a bar and tube extruding press (1 in Fig. 1; ¶[0032]) for forming a metal ingot (18 in Fig. 8a; ¶[0032]) into a predetermined shape comprising a male die (19 in Fig. 8a; ¶[0032]) and a female die (38 in Fig. 9a; ¶[0037]), through which the metal ingot can be pressed by the male die, the press including an ingot container (8 in Fig. 1; ¶[0032]) and a driving device (main cylinder 9 and electric motors 12 and 13 in Fig. 8b; ¶[0032]), having a main cylinder for applying a main pressing force onto the metal ingot via the male die, wherein the driving device includes a pump (¶[0007] discloses use of a hydraulic pump to provide the main pressing force for extruding the billet, while using electric motors for other operations of the press) for supplying hydraulic oil to the main cylinder with which the main cylinder is selectively driven,
the driving device further including at least one hydraulic cylinder for moving the male die in relation to the female die or at least one electrical drive (12 and 13 in Fig. 1; ¶[0037]) for moving the male die in relation to the female die, such that the male die can be moved into a position in which the pump only then interacts with the main cylinder (¶[0007] specifically states that the apparatus is switched to hydraulic operation after the electric motors move the billet support and press piston into position and are deactivated) in such a way that the main pressing force is applied to the male die by the hydraulic oil forcing the main cylinder to slidably move the male die towards the female die (lines 4-6 of ¶[0007] disclose hydraulic operation of the apparatus extrudes the billet), and wherein the hydraulic oil is 
The hydraulic pumps disclosed in ¶[0007] of FREHE is not expressly disclosed as a speed-controlled internal gear pump.
TRUNINGER teaches a hybrid electric and hydraulic actuation system (Title) which uses electrical power control to control hydraulic pressure systems providing the force necessary to perform pressing functions in molding machines and presses (col. 3, line 64 through col. 4, line 2).  Col. 6, line 20 through col. 8, line 11 discloses one such system, referring to Figs. 1 and 7 while contrasting Figs. 2-6.  Col. 11, lines 11-33 discloses use of internal gear pumps in these applications.  The pumps are taught to be used in conjunction with variable speed electric motors to provide speed control to the pumps.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teachings of TRUNINGER regarding the specific type of hydraulic pump to use in press systems into the disclosure of FREHE, which generally discloses using hydraulic pumps to provide the pressing force in extrusion presses while focusing its discussion more on other aspects, such as using electric motors for movement of die parts prior to the actual pressing operation being performed by the hydraulic system.  One of ordinary skill in the art would have been motivated to make the incorporation in order to increase efficiency and operational control of the pump and the extrusion press as outlined in the Background sections of both the FREHE and TRUNINGER references.
Regarding Claim 3
Regarding Claim 4, the prior art reference combination of FREHE in view of TRUNINGER renders the extruding press of Claim 1 unpatentable as explained above.  FREHE does not disclose the internal gear pump can be driven using mixed friction from startup until a predetermined system pressure is reached.
However, TRUNINGER teaches at col. 11, lines 11-29 the internal gear pump can be driven using mixed friction from startup until the desired system pressure is reached.
The prior art reference combination of FREHE in view of TRUNINGER, as explained in the obviousness rejection of Claim 1 above, teaches the internal gear pump is capable of being driven when mixed friction occurs.
Regarding Claim 5, the prior art reference combination of FREHE in view of TRUNINGER renders the extruding press of Claim 1 unpatentable as explained above.  FREHE does not disclose wherein the driving device is connected to a control unit in which a characteristic curve or a plurality of characteristic curves for the internal gear pump and/or at least one drive motor of the at least one speed-controlled internal gear pump is stored.
However, TRUNINGER further discloses the driving device is connected to a control unit (80 in Fig. 7; col. 6, line 58 through col. 7, line 6) in which a characteristic curve (Fig. 9) or a plurality of characteristic curves for the internal gear pump and /or at least one drive motor of the at least one speed-controlled internal gear pump is stored (Fig. 9; col. 8, Lines 28-40).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a speed-controlled pump controlled by a controller including speed curves for driving the motor taught by TRUNINGER as the particular type of hydraulic pump used in the extrusion press disclosed in FREHE.  One of ordinary skill in the art would have been motivated to use the type of pump taught in TRUNINGER in the extrusion press of FREHE because controllers and 
Regarding Claim 7, FREHE discloses a method of forming metal ingots (18 in Fig. 8a; ¶[0032]) into profiles, tubes or billets on a bar and tube extruding press (1 in Fig. 1; ¶[0032]) having an ingot container (8 in Fig. 1; ¶[0032]), a male die (19 in Fig. 8a; ¶[0032]) and female die (38 in Fig. 9a; ¶[0037]) through which a metal ingot is pressed by the male die, a driving device (main cylinder 9 and electric motors 12 and 13 in Fig. 8b; ¶[0032]) including at least one main cylinder (9 in Figs. 1 and 9b; Abstract; the driving device is made up of several components at a minimum including the cylinder 9 for primary driving of the billet and electric motors 12,13 for adjustment drives), at least one pump (not shown but discussed in ¶[0007] and ¶[0014]) for supplying oil to the at least one main cylinder; a pump is used to pump hydraulic oil, to generate the driving force, from the reservoir 30 (Fig. 4) which is disposed next to the main cylinder 9), and one of the at least one hydraulic advance/return cylinder (11 in Figs. 11a and 11b, ¶[0038]) and at least one electrical drive (12, 13) for moving the male die relative the female die, the method comprising the steps of:
actuating the one of the at least one hydraulic advance/return cylinder and the at least one electrical drive (12,13) for moving the male die (19) to a predetermined position relative to the female die; and thereafter,
actuating the at least one pump for supplying oil to the at least one main cylinder that applies a main pressing force to the male die for pressing the ingot through the male and female dies (Figs. 11a and 11b; ¶[0038]. The press piston 11 advances the male die in relation to the female die), wherein the oil is supplied from an external reservoir (15 in Fig. 2; ¶[0032]) via a filler valve (20 in Fig. 2; ¶[0033]).
FREHE does not disclose that the pump is a speed-controlled internal gear pump.
However, TRUNINGER teaches a hybrid electric and hydraulic actuation system as explained in the rejection of Claim 1 at ¶18 above.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump disclosed by FREHE to be the speed-controlled internal gear pump taught by TRUNINGER for the same reasons discussed above in the rejection of Claim 1.
Regarding Claim 8, the prior art reference combination of FREHE in view of  TRUNINGER renders the method of Claim 7 unpatentable as explained above.  FREHE further discloses the at least one electric drive (12 and 13 in Fig. 1) is an electric servo drive (¶[0032] discloses electric motors 12 and 13 in Fig. 1 are preferably servo motors) for moving the male die (19 in Fig. 9a).
Regarding Claim 9, the prior art reference combination of FREHE in view of  TRUNINGER renders the method of Claim 7 unpatentable as explained above.  FREHE does not disclose the internal gear pump can be driven using mixed friction from startup until the desired system pressure is reached.
However, TRUNINGER teaches at col. 11, lines 11-29 the internal gear pump can be driven using mixed friction from startup until the desired system pressure is reached.
The prior art reference combination of FREHE in view of TRUNINGER, as explained in the obviousness rejection of Claim 1 above, teaches the internal gear pump is capable of being driven when mixed friction occurs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725